UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-8334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST EDWARD JOHNSON, a/k/a Ernest Edward Cromwell,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:99-cr-00034-CCB-1)


Submitted:   January 15, 2009              Decided:   January 26, 2009


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherri Lee Keene, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland; Nicholas J. Vitek,   OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.  Andrea L.
Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernest   Edward    Johnson        appeals    the    district      court’s

order denying his motion for reduction of sentence, 18 U.S.C.

3582(c)   (2006).     We    have    reviewed      the       record   and    find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Johnson, No. 1:99-cr-

00034-CCB-1   (D.   Md.    Oct.    15,   2008).        We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2